Title: Thomas Jefferson to James Hamilton, 4 May 1812
From: Jefferson, Thomas
To: Hamilton, James


          Sir Monticello May 4. 12.
           Your letter of Apr. 16. came to hand yesterday. that which you mention to have been written by mr Robert Hamilton has never been recieved, nor any line on the subject till now. yours finds me just setting out on a journey from which I shall not return under a fortnight. in the meantime however I will engage mr Mclure to get orders on the bank from those of the subscribers who have deposited their subscriptions there, and to get those who have not, to do it immediately. the subscribers are all able and punctual men. one or two only live at a distance. I hope on my return to find the business in readiness to have the orders lodged at the bank of Richmond, of which I will not fail to give you notice, and to attend to the business as if it were my own. we have not the least intercourse here with Petersburg, but your correspondent there (furnished with your order) can transfer the money from the Richmond bank to that in any day. Accept the assurances of my attention to this business, and of my respect 
          
            Th:
            Jefferson
        